DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,749 (hereinafter ‘749). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘749
Claim 1:
receiving object data representing an object in an environment;





generating, based at least in part on the object data, top-down data representing a top-down view of the environment including the object;





inputting the top-down data and motion information associated with the object into a machine learned model;

receiving, from the machine learned model, a prediction probability associated with the object; and

controlling, based at least in part on the prediction probability, a vehicle to traverse the environment.
Claim 6:
receiving object data representing an object in an environment; 

receiving action data associated with a candidate action for a vehicle to perform in the environment; 


generating, based at least in part on the object data and the action data, a multi-channel image representing a top-down view of the environment, the multi-channel image representing the object, motion information associated with the object, and the candidate action associated with the vehicle; 

inputting the multi-channel image into a machine learned model; receiving, from the machine learned model, a prediction probability associated with the object; and 




controlling, based at least in part on the prediction probability, the vehicle to traverse the environment.





Current Application					‘749
Claim 13:
receiving object data representing an object in an environment;









generating, based at least in part on the object data, top-down data representing a top-down view of the environment including the object;




inputting the top-down data and motion information associated with the object into a machine learned model;
receiving, from the machine learned model, a prediction probability associated with the object; and

controlling, based at least in part on the prediction probability, a vehicle to traverse the environment.
Claim 17:
receiving object data representing an object in an environment; 

receiving action data associated with a candidate action for a vehicle to perform in the environment, wherein the candidate action comprises one or more of a stay-in-lane action, a turn action, or a lane change action, and wherein the action data is indicative of the candidate action; 

generating, based at least in part on the object data and the action data, a multi-channel image representing the object, motion information associated with the object, and the candidate action associated with the vehicle; 

inputting the multi-channel image into a machine learned model; 
receiving, from the machine learned model, a prediction probability associated with the object; and 

controlling, based at least in part on the prediction probability and the candidate action, the vehicle to traverse the environment.



Current Application					‘749
Claim 17:
one or more processors; and 

one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 

receiving object data representing an object in an environment; 









generating, based at least in part on the object data, top-down data representing a top-down view of the environment including the object; 









inputting the top-down data and motion information associated with the object into a machine learned model; 

receiving, from the machine learned model, a prediction probability associated with the object; and 




controlling, based at least in part on the prediction probability, a vehicle to traverse the environment.
Claim 1:
one or more processors; and 

one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 

receiving sensor data of an environment captured by a sensor of an autonomous vehicle; 
receiving action data associated with a candidate action for the autonomous vehicle to perform in the environment, wherein the candidate action comprises one or more of a stay-in-lane action, a turn action, or a lane change action, and wherein the action data is indicative of the candidate action; 

generating, based at least in part on the sensor data and the action data, a multi-channel image representing a top-down view of the environment, the multi-channel image representing a bounding box associated with a vehicle separate from the autonomous vehicle in the environment proximate the autonomous vehicle, one or more of kinematic information or semantic information associated with the vehicle, and the candidate action associated with the autonomous vehicle; 

inputting the multi-channel image into a machine learned model trained to generate a heat map comprising a prediction probability of a possible location associated with the vehicle; 

determining, based at least in part on the heat map, a cost associated with the candidate action; and 

determining, based at least in part on the cost associated with the candidate action, a trajectory for the autonomous vehicle to travel in the environment.


It is clear that all the elements of the application claims [1, 13 and 17] are to be found in patent claims [6, 17 and 1] (as the application claims [1, 13 and 17] fully encompasses patent claims [6, 17 and 1]). The difference between the application claims [1, 13 and 17] and the patent claims [6, 17 and 1] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims [6, 17 and 1] of the patent is in effect a "species" of the "generic" invention of the application claims [1, 13 and 17]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims [1, 13 and 17] is anticipated by claims [6, 17 and 1] of the patent, it is not patentably distinct from claims [6, 17 and 1] of the patent.

Claim 2 of the current application corresponds to claim 7 of ‘749.
Claim 3 of the current application corresponds to claim 8 of ‘749.
Claim 5 of the current application corresponds to claim 9 of ‘749.
Claim 6 of the current application corresponds to claim 10 of ‘749.
Claim 7 of the current application corresponds to claim 11 of ‘749.
Claim 8 of the current application corresponds to claim 12 of ‘749.
Claim 9 of the current application corresponds to claim 13 of ‘749.
Claim 11 of the current application corresponds to claim 15 of ‘749.
Claim 12 of the current application corresponds to claim 16 of ‘749.
Claim 15 of the current application corresponds to claim 19 of ‘749.
Claim 16 of the current application corresponds to claim 20 of ‘749.
Claim 18 of the current application corresponds to claim 2 of ‘749.
Claim 19 of the current application corresponds to claim 3 of ‘749.
Claims 4, 10, 14 and 20 of the current application do not correspond to any claims of ‘749.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664